TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 30, 2014



                                       NO. 03-12-00071-CV


                      Marian Swanson and Claudia Romain, Appellants

                                                  v.

                              Stouffer & Associates, LLP, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHEIF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on October 19, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.